                 IN THE UNITED STATES DISTRICT COUR1
                  FOR THE NORTHERN DISTRICT OF EXAS          FEB 2 4 :2020
                          FORT WORTH DIVISION

BRIAN LEE ROGERS,                   §                 CLERK, U.S. DlSTRlCT COURT
                                    §                   By
                                                                 fkpu!~
                 Petitioner,        §
                                    §
v.                                  §         No.   4:19-CV-132-A
                                    §
LORIE DAVIS, Director,              §
Texas Department of Criminal        §
Justice, Correctional               §
Institutions Division,              §
                                    §
                 Respondent.        §


                           MEMORANDUM OPINION
                                   and
                                  ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Brian Lee Rogers, a state

prisoner incarcerated in the Correctional Institutions Division

of the Texas Department of Criminal Justice against Lorie Davis,

director of that division, respondent. After having considered

the pleadings, state court records, and relief sought by

petitioner, the court has concluded that the petition should be

dismissed as time-barred.

                 I.   Factual and Procedural History

     On August 14, 2015, petitioner entered an open plea of

guilty to one count of aggravated sexual assault of a child under

14 years of age in Tarrant County, Texas, Case No. 1377954D, and

on January 20, 2016, following preparation of a pre-sentence

investigation report, the trial court assessed his punishment at

28 years'   confinement.   (Clerk's R.   27, 37.) Petitioner appealed
the conviction and assessment of certain court costs, but the

appellate court affirmed the trial court's judgment and, on

January 11, 2017, the Texas Court of Criminal Appeals refused his

petition for discretionary review.           (Docket Sheet 1-2.) Petitioner

does not indicate that he sought writ of certiorari.               (Pet. 3.)

Petitioner also filed two state habeas-corpus applications

challenging his conviction. The first,           filed on December 18,

2017, was dismissed on January 31, 2018, for noncompliance with

the state's form requirements. 1 (SHR01 2 53 & Action Taken.) The

second, filed on June 29, 2018, was denied on January 16, 2019,

by the Texas Court of Criminal Appeals without written order on

the findings of the trial court.           (SHR02 42   &   Action Taken.) This

federal habeas petition challenging his state conviction was
                                3
filed on February 6, 2019.          (Pet. 10.) Respondent asserts that

the petition is untimely under the federal statute of limitations

and should be dismissed or, in the alternative, denied on the



      1Typically, a prose prisoner's state habeas application is deemed filed
when placed in the prison mailing system. Richards v. Thaler, 710 F.3d 573,
578-79 (5th Cir. 2013). Petitioner's first state application does not provide
the date he placed the document in the prison mailing system; thus, the
application is deemed filed on the date it was received and file-marked by the
trial court clerk. (SHROl 2.) Petitioner's second state application is deemed
filed on the date he signed the "Inmate's Declaration" in the document. (SHROl
42.)

     2''SHR01'' refers to the record of petitioner's state habeas proceeding in
WR-87,984-01; ''SHR02" refers to the record of his state habeas proceeding in
WR-87,984-02.
      3Likewise, a prisoner's federal habeas petition is deemed filed when
placed in the prison mailing system. See Spotville v. Cain, 149 F.3d 374, 377
(5th Cir. 1998).

                                       2
merits.     (Resp't's Answer 5-9; Resp't's Supp. Answer 1.)

                         II.   Statute of Limitations

     Title 28, United States Code,        §   2244(d) imposes a one-year

statute of limitations on federal petitions for writ of habeas

corpus filed by state prisoners. Section 2244(d) provides:

           (1) A 1-year period of limitations shall apply to
     an application for a writ of habeas corpus by a person
     in custody pursuant to the judgment of a State court.
     The limitations period shall run from the latest of-

                   (A) the date on which the judgment became
             final by the conclusion of direct review or the
             expiration of the time for seeking such review;

                   (B) the date on which the impediment to
             filing an application created by State action in
             violation of the Constitution or laws of the
             United States is removed, if the applicant was
             prevented from filing by such State action;

                   (C) the date on which the constitutional
             right asserted was initially recognized by the
             Supreme Court, if that right has been newly
             recognized by the Supreme Court and made
             retroactively applicable to cases on collateral
             review; or

                   (D) the date on which the factual predicate
             of the claim or claims presented could have been
             discovered through the exercise of due diligence.

           (2) The time during which a properly filed
     application for State post-conviction or other
     collateral review with respect to the pertinent
     judgment or claim is pending shall not be counted
     toward any period of limitations under this subsection.

28 u.s.c.    §   2244(d) (1)-(2)

     Under subsection (A), applicable to this case, the

limitations period began to run on the date on which the judgment


                                      3
of conviction became final by the expiration of the time for

seeking direct review. Thus, petitioner's conviction became final

upon expiration of the time that he had for filing a petition for

writ of certiorari in the United States Supreme Court on April

11, 2017.   See Jimenez v. Quarterman, 565 U.S.   134, 119-20 (2009);

SUP. CT. R. 13. Accordingly, limitations commenced the next day

and expired one year later on April 11, 2018, absent any tolling.

     Tolling of the limitations period may be appropriate under

the statutory-tolling provision in§ 2244(d) (2) and/or as a

matter equity. Contrary to petitioner's assertion, his first

state habeas application dismissed for noncompliance with the

state's form requirements was not "properly filedn and does not

operate to toll the limitations period under the statutory

tolling provision.   (Pet'r's Rebuttal 4.)   See Artuz v. Bennett,

531 U.S. 4, 8 (2000); Villegas v. Johnson, 184 F.3d 467, 469-70

(5th Cir. 1999); Edwards v. Dretke, 116 Fed. App'x 470, 2004 WL

2278502, at *1 (5th Cir. 2004). Nor does petitioner's second

state habeas application filed on June 29, 2018, after

limitations had already expired, operate to toll the limitations

period under the provision. Scott v. Johnson, 227 F.3d 260, 263

(5th Cir. 2000). Therefore, his federal petition, filed on

February 6, 2019, is untimely unless petitioner can demonstrate

that equitable tolling is justified.

     Equitable tolling is permitted only in rare and exceptional


                                 4
circumstances when an extraordinary factor beyond a petitioner's

control prevents him from filing in a timely manner or he can

make a convincing showing that he is actually innocent of the

crime for which he was convicted. McQuiggin v.    Perkins, 569 U.S.

383, 386 (2013); Holland v. Florida, 560 U.S.    631,   649 (2010)

The petitioner bears the burden to establish that equitable

tolling is justified. See Holland,   560 U.S. at 649.

     Toward that end, petitioner asserts that the Texas Court of

Criminal Appeals failed to notify him of the January 31, 2018,

dismissal of his first state habeas application and that he did

not learn of the dismissal until June 25, 2018.    (Pet'r's Rebuttal

Ex. G(2) .) Late notice of state court rulings can justify

equitable tolling in some circumstances if the petitioner

"pursued the process with diligence and alacrity." Phillips v.

Donnelly, 216 F. 3d 508, 511 (5th Cir. 2000). A petitioner is

required to act with diligence and alacrity both during the

period allowed for the filing of state post-conviction review

proceedings and also after the denial thereof by the state

courts.   See Hudson v. Cain, No. 3:11-CV-531-BAJ-RLB, 2014 WL

3189319, at *7   (M.D. La. July 8, 2014); Ramos v. Director, No.

6:09-CV-477, 2010 WL 774986, *4 (E.D. Tex. March 1, 2010); Gray

v. Dretke, No. 3:04-CV-2295-P, 2005 WL 1630030, at *2 (N.D. Tex.

July 7, 2005).

     Respondent has presented documentary evidence that

                                 5
petitioner received six notifications from the Texas Court of

Criminal Appeals between January 23, 2018, and June 25, 2018, but

acknowledges that she cannot say with certainty when petitioner

received notice of the state court's January 31, 2018,

dismissal.' (Resp't's Resp. to Ct. Order 1 & Ex. B.)

Nevertheless, petitioner bears the burden of proof concerning

equitable tolling. Furthermore, even assuming petitioner first

learned of the state court's dismissal sometime in June 2018, 5

the circumstances of this case do not warrant equitable tolling.

Although petitioner arguably acted with diligence and alacrity

after his state habeas proceedings were concluded, he waited over

eight months after his conviction became final to first pursue

post-conviction state habeas relief. And, the consequential delay

was caused by his own action in filing a noncompliant state



       4The Texas courts website reflects that copies of "official notices"
were sent to petitioner by the Texas Court of Criminal Appeals on January 26,
2018 and January 31, 2018. The January 26 notice informs that "a supplemental
clerk's record has been received and presented to the Court." The January 31
notice informs that \'[t}he Court has dismissed your application for writ of
habeas corpus without written order for non-compliance with Texas Rules of
Appellate Procedure 73.1. Specifically, applicant has not completed a proper
verification of the prescribed form." See http://txcourts.gov/casesearch (last
visited Feb. 24, 2020). The prison mail log reflects that an official notice
from the state court was received on February 2, 2018, and delivered to
petitioner on February 5, 2018, however it is unknown whether it was the
January 26 or the January 31 notice. (Resp't's Resp. to Ct. Order Ex. B.)
      5The Texas courts website reflects that the Texas Court of Criminal
Appeals sent correspondence dated June 13, 2018, to petitioner again informing
him that his state habeas application was dismissed as noncompliant on January
31, 2018. See http://txcourts.gov/casesearch (last visited Feb. 24, 2010).
Petitioner indicates that he received the notice on June 25, 2018, however the
prison mail log reflects that petitioner received correspondence from the
state court on June 18, 2018, which was delivered to petitioner on June 20,
2018.

                                      6
habeas application. His remaining reasons for his late filing-his

incarceration, indigency, and difficulty obtaining copies and

court records-are common problems for inmates seeking post-

conviction relief and do not warrant equitable tolling.                          (Resp't's

Rebuttal 16-17.) See Felder v. Johnson, 204 F.3d 168, 171-72 (5th

Cir. 2000); Turner v. Johnson, 177 F.3d 390, 392                          (5th Cir. 1999);

Fisher v. Johnson, 174 F.3d 710, 714                          (5th Cir. 1999). There is no

evidence in the record that petitioner was prevented in some

extraordinary way from asserting his rights in federal court.

     Accordingly, petitioner's federal petition was due on April

11, 2017. His petition, filed on February 6, 2019, is therefore

untimely.

     For the reasons discussed herein,

     It is ORDERED that petitioner's petition for a writ of

habeas corpus pursuant to 28 U.S.C.                   §       2254 be, and is hereby,

dismissed as time-barred. Petitioner has not made a showing that

reasonable jurists would question this court's procedural ruling.

Therefore, it is further ORDERED that a certificate of

appealability be, and is hereby, denied.

     SIGNED February   __.,;t_...__Lf+----'       202 0   0




                                              7
